DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3-10 and 15 have been cancelled.
Claims 1-2 and 11-14 are pending.
Claims 1-2 and 11-14 are rejected.
Claims 1, 12 and 14 are objected to.

Applicant’s Response
Applicant's response, filed 1 April 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this office action, the text presented in italics corresponds to the Applicant’s explicit recitations in the Specification as originally filed on 20 May 2020, the amendments to the Specification filed on 1 April 2022 and in the claims as presented in the amendments of 1 April 2022

Drawings
The Amended drawings filed on 1 April 2022 are acknowledged, however, the amended drawings do not address all the issues raised by the Examiner. A new objection to the drawings is set forth herein as necessitated by the amendment to claim 14.
A. The following objections are maintained from the previous office action:
In Figures 2e and 2f, the labels and the numbers on the horizontal and vertical axes of the figures are illegible due to the small font size used and the shading of the images.
Figures 22 and 23 are missing a label on the vertical and horizontal axes.
Figure 9 is missing a label on the vertical axis and, the label in the horizontal axis is illegible due to the small font size and the size of the numerical markers in the horizontal and vertical axes are illegible.
In Figures 10 and 11 the Applicant is asked to scale up the font sizes used so that the values of the smaller correlations (smaller font sizes) can be discerned. 
In Figures 12- 20 the markings on the vertical and the horizontal axes are very difficult to discern due to the small font size and the blurring of said markings.
Figures  17, 24 and 25 are missing a label on the vertical axis. 
B. The following objection to the drawings is necessitated by the amendments to claim 14:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “user interface” recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the Specification filed on 1 April 2022 is acknowledged and accepted. 

Claim Objections
Claims 1, 12 and 14 are objected to because of the following informalities:
In claim 1, line 11 and claim 14, line 10 the term “pules” should be replaced with “pulses”.
In claim 12, “the” should be inserted before “shape parameters”.
In claim 14, lines 13 and 15 the verbs “extracting” and “summarizing” should be replaced with the corresponding base form (infinitive) forms of the verbs since these are  functions which  the processor is configured to perform and, the functions which the processor is configured to perform are recited in the claim in their base (infinitive) form. Further, the recitation in claim 14, line 16 that the “summarizing”  is performed “by the processor” is redundant since the claim already recites that the “summarizing” is a function performed by the processor.
The following amendment is suggested for claim 14, lines 13-16:
(iii) extract[[ing]] the information contained in the received PPG signal, based on a distribution of one or more fitted parameters of the modelled long-term and short-term periodic components; and 
(iv) summarize[[ing,]] 
Appropriate correction is required.

Claim Interpretation
	The following recitations are not considered as limiting the scope of the claimed method for the reasons provided below:
	“.....to monitor a patient and/or diagnose a disorder” in claim 13. This recitation is an intended use of the “use” of the modelled long-term periodic component and/or the modelled short term periodic component. 
“.....whereby information about a previous pulse is used when fitting a subsequent pulse” in claim 1, lines 13-14. This recitation simply expresses an intended use of “information” about a previous pulse and does not limit the scope of the claimed method because the claim does not recite neither a step of extracting information from a pulse or, a step of fitting a subsequent pulse.
“.....whereby information about a previous pulse is used when fitting a subsequent pulse” in claim 14, lines 12-13. This recitation simply expresses an intended use of “information” about a previous pulse and does not limit the scope of the claimed system because the claim does not recite that the processor is configured to extract information from a pulse and to fit a subsequent pulse with that information.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 15-17 and claim 14, lines 13-15 recite: “extracting the information contained in the received PPG signal, based on a distribution of one or more fitted parameters of the modelled long-term and short-term periodic components”.
	The recitation of extracting information based on a distribution of one or more fitted parameters of the modelled long-term and short-term periodic components is unclear.  Claims 1 and 14, do not recite that “fitted parameters” are obtained or determined and that a distribution of said parameters is determined. The claims recite that the modelling of the long-term periodic component comprises fitting one or more spline functions to one or more maxima or one or more minima of individual pules in the PPG signal and that the modelling the short-term periodic component comprises separately modelling each pulse in the PPG signal using a recursive procedure. See claims 1 and 14, lines 9-14 and 9-12, respectively. There is no recitation in the claims that “parameters” are determined or calculated from the modeled components and that a distribution of said parameters is determined. Therefore, the claims are unclear as to what is the basis for extracting the information contained in the PPG signal. Clarification is requested.
Claim 11 recites: “The method of claim 1 further comprising: outputting a distribution of shape parameters 
Firstly, the claim is unclear because there is no recitation in the claim that “shape parameters” are determined or calculated. Claim 1, from which claim 11 depends, recites “one or more fitted parameters of the modelled long-term and short-term periodic components. There is no recitation in the claim that the “fitted parameters” are related to “shape parameters” and, there is no recitation in the claim that the modelled components of the PPG signal are related to “shape parameters”. The claim is unclear as to what is the source of information being outputted.  Secondly, the applicant is asked to clarify whether the “shape parameters” pertain to the PPG signal or whether the “shape parameters pertain to the modelled long-term component or, whether the shape parameters pertain to the modelled short-term component. Clarification is requested.
	Claims 2, 12 and 13 are rejected for depending on a rejected base claim.
35 USC 11(b) Rejection-Response to Arguments
Applicant’s arguments filed on 1 April 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein has been maintained from the previous office action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes” the claims are drawn to method and a system. As such, the claims fall into one of the four statutory categories of invention.
 (2A)(1): Independent claim 1 (method) is directed to the following abstract ideas which encompass mathematical concepts: modelling, by the processor, the obtained PPG signal as a long-term periodic component and a short-term periodic component and extracting , by the processor, information contained in the PPG signal, based on a distribution of one or more fitted parameters and to the following abstract idea which encompasses a mental concept: summarizing, by the processor, the extracted information.
Dependent claim 12 (method): is directed to the following abstract ideas which encompasses a mental concept: analyzing one or more correlations between the shape parameters of the modelled long-term and/or short-term periodic components of the PPG signal.
Independent claim 14 (system) is directed to the following abstract idea which encompasses a mathematical concept: model the received PPG signal as a long-term periodic component and a short-term periodic component and extracting  information contained in the received PPG signal, based on a distribution of one or more fitted parameters and to the following abstract idea which encompasses a mental concept: summarizing, by the processor, the extracted information.
With regard to the step of modelling of the PPG signal in claims 1 and 14, the Specification describes that decomposing and modelling a comprising the use of non-parametric function s(see page 5 lines 29-31), fitting a spline function and applying a Kalman filter (see page 6 lines 3-31). As such, this step encompasses a mathematical concept as mathematical calculations. 
With regard to the step of extracting information form the PPG signal based on a distribution of parameters  in claims 1 and 14, the Specification does not describe what said process encompasses. The Specification at page 5 lines 10-10 describes: “Distribution — the distribution of the shape parameters is a natural output of the model. From this, statistical information can be extracted and compared between people and/or groups of people”. As such, the broadest most resonable interpretation of extracting information form the PPG signal based on a distribution of parameters in light of the Specification is that it requires statistical calculations and therefore this step encompasses a mathematical concept as mathematical calculations. 
With regard to the step of summarizing information in claims 1 and 14, this is a process that, under its broadest reasonable interpretation, covers its performance in the mind.  In claims 14 and 15 other than reciting a  processor for performing said process, nothing in the claim elements precludes said step from practically being performed in the mind. 
In claim 12,  the steps of analyzing correlations can be practically performed in the mind.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent Claim 1 (method): providing a wearable device to a user, the wearable device comprising a PPG sensor configured to obtain a PPG signal from the user, a processor, and a user interface; obtaining, by the PPG sensor, a PPG signal from the user and providing, via the user interface, the summarized information.
Dependent claim 12 (method): there are no additional elements.
Independent Claim 14 (system): a wearable device configured to be worn by a user, the wearable device comprising: a PPG sensor configured to obtain a PPG signal from the user wearing the device; a processor; a user interface and receive the PPG signal from the PPG sensor, 
In claims 14 and 15 the recited additional elements do not integrate the exceptions into a practical application because these elements do not impose any meaningful limits on practicing the abstract ideas. In claims the processor and the user interface are generic computer elements recited at a high level of generality and used to implement the abstract ideas and to perform post-solution activities (providing information). The steps of providing a wearable device (in claim 1), obtaining a PPG signal (claims 1 and 14), receiving a PPG signal (claim 14) and providing information (claim 1) are extra-solution activities nominally related to the main process. The wearable device, the PPG sensor and the user interface are recited at a high level of generality and no not impose any meaningful limits to the recited abstract ideas. These elements are merely instruments to perform the extra-solution activity of obtaining a PPG signal. In particular, the additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements. Claim 2 is directed to further limiting the mathematical concepts, claim 11 is directed to extra-solution activities which do not impose any meaningful limits to the abstract ideas and claim 13 is directed to an intended use of the result of performing the abstract ideas.
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements recited in each of claims 1 and 14 do not integrate the exceptions into a practical application. These elements do not amount to significantly more than the exceptions themselves.  Processors and user interfaces are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014).
While claim 1 recites the steps of providing a wearable device comprising a PPG sensor , obtaining a PPG signal and providing summarized information, these steps are well-understood, routine and conventional in the field of physiological monitoring. While claim 14 recites non-generic computer elements including a wearable device, a PPG sensor configured to obtain a PPG signal and a user interface and, claim 14 recites that the processor is configured to receive the PPG signal from the PPG sensor, these elements are well-understood, routine and conventional in the field of physiological monitoring. Evidence that the additional elements recited in claims 1 and 14, in combination, are well-understood, routine and conventional in the field can be found in Tamura, Toshiyo, et al. "Wearable photoplethysmographic sensors—past and present." Electronics 3.2 (2014): 282-302 and the references cited therein. None of these elements confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

35 USC 101 Rejection-Response to Arguments
Applicant’s arguments filed on 1 April 2022 have been considered. The Applicant asserts the following:
1) That “the claims are not directed to a mental process, and instead ....the claims are directed to a physical device or system, or to a method that utilizes that physical device or system”. The Applicant then adds that “the device or system is a wearable device and comprises only physical components, including: (1) a PPG sensor worn by a user; (2) a processor; and (3) a user interface” that “for example, if Applicant were to hand or show the claimed wearable device to the Patent Office, the system would comprise a only physical device, which would not be just a generic wearable device (since a generic wearable device cannot perform the claimed process or method)” and concludes that “no one handling or viewing the claimed wearable device would consider the physical device or system to be an abstract idea”.
It is respectfully submitted that these arguments are not persuasive. The determination of whether a claim is directed to an abstract idea is not based on whether the claim is directed to a physical device or, to a method that uses a physical device or, whether a claimed device can be handled or viewed by a person. This determination is based on whether an abstract idea is set forth or described (recited) in the claim. See MPEP 2106.04(II)(A). In the instant case, claims 1 , 12 and 14 recite abstract ideas as mathematical concepts and mental concepts as explained in the rejection above. The Applicant has not provided any arguments to rebut the Examiner’s conclusion that the limitations identified by the Examiner are other than abstract ideas nor the Applicant has presented any arguments that the  mental processes identified in the claim cannot be practically performed in the mind.
2) That “the claims do indeed incorporate the alleged abstract idea into a practical application”. The Applicant then adds that “for example, the claims recite a wearable device comprising at least at least: (1) a PPG sensor worn by a user; (2) a processor; and (3) a user interface”, that “this complex wearable device is utilized to analyze a PPG signal obtained from the wearer, and to provide information extracted from the analyzed PPG signal” and concludes that “this output is a vital component of the device and method, and provides a practical application of the alleged abstract idea”.
It is respectfully submitted that these arguments are not persuasive. The determination of whether the claims integrate the recited abstract ideas into a practical application (Step 2A(2)) is not based on the structural limitations of a device or, whether the device is “complex” or, the type of output provided by a device. The determination under step 2A(2) is whether the elements recited in addition to the abstract ideas provide meaningful limits to said abstract ideas. The procedure to determine whether a judicial exception is integrated into a practical application is described in the MPEPE 2106.04(d) which explains that a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
In the instant case, the recited PPG sensor, the processor and the user interface do not use or apply the abstracts ideas in any meaningful manner. As explained in the rejection herein, the processor constitutes mere instructions to implement the abstract ideas, the interface is no more than means to convey information (post-solution activity) and the PPG sensor constitutes the means for data gathering (pre-solution activity). Further, these elements are recited at a high level of generality.
3) That “the claims recite a very specific and concrete physical analysis system rather than an abstract mental process, or generically recited components”  and that “the system recited in the claims comprises, for example, a wearable device comprising at least (1) a PPG sensor worn by a user; (2) a processor; and (3) a user interface”. The Applicant then concludes that “rather than a generic monitoring system, the wearable device comprises a novel and non-obvious new system (since, for example, a generic wearable device cannot perform the claimed process or method).”
It is respectfully submitted that these arguments are not persuasive. The determination under step 2(B) of whether a claim encompasses an inventive concept is based on whether the elements recited in addition to the abstract ideas, when considered in combination, are not well-understood, routine and conventional in the field. In the instant case, wearable device, PPG sensors configured to acquire a PPG signal, user interfaces and the steps of obtaining a PPG signals and providing information via a user interface do not provide an inventive concept because they are well-understood, routine and conventional in the field of physiological monitoring. Factual evidence of this conclusion has been set forth in the rejection set forth in this office action.
The rejection herein has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 1-2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 066 98 A1 to Melker (cited in the previous office action) in view US 2017/0209055 to Pantelopoulos (cited in the previous office action).  
This is a new ground of rejection and is necessitated by the claim amendments herein
Melker teaches a method and an apparatus for diagnosis and monitoring of clinical conditions  (¶ 38).
With regard to claims 1 and 14, Melker teaches a method (as in claim 1) and a system (as in claim 14) for modelling and extracting information from a photoplethysmography ( PPG) signal (as in claims 1 and 14) (Abstract; ¶23).
the method comprising providing a wearable device to a user, the wearable device comprising a PPG sensor configured to obtain a PPG signal from the user, a processor and, a user interface   (as in claim 1), the system comprising a wearable device configured to be worn by a user, the wearable device comprising a PPG sensor configured to obtain a PPG signal from the user wearing the device; a processor configured to (i) receive he PPG signal form the PPG sensor (as in claim 14) (¶ 27-29, 35-39, 47 and 107).
the method (as in claim 1) comprising and the processor (as in claim 14) configured to:
modelling, by the processor, the obtained PPG signal as a long-term periodic component and a short-term periodic component  (as in claim 1) and model the received PPG signal as a long-term periodic component and a short-term periodic component (¶ 230-232, 235).
wherein the long-term periodic component comprises an envelope of the obtained (received) PPG signal and the short-term periodic component comprises individual pulses of the obtained (received) PPG signal  (as in claims 1 and 14) (¶ 230-232, Figure 21).
wherein modeling the long-term periodic component comprises fitting one or more spline functions to one or more maxima or one or more minima of individual pules in the PPG signal (as in claims 1 and 14) (¶ 233).
extracting, by the processor, information contained in the obtained (received) PPG signal, based on a distribution of one or more fitted parameters of the modelled long-term and short-term periodic components  (as in claims 1 and 14) (¶ 234-235, Figures 21-22).
summarizing, by the processor, the extracted information (as in claims 1 and 14)  (¶ 234-235, Figures 21-22).
providing, via the user interface, the summarized information (as in claim 1) and a user interface configured to provide some or all of the summarized information (as in claim 14) (Figures 12-18).
Melker does not teach modelling the short-term periodic component comprises separately modelling each pulse in the PPG signal using a recursive procedure whereby information about a previous pulse is used when fitting a subsequent pulse (as in claims 1 and 14).
Pantelopoulos teaches a method for analyzing  PPG pulse waveforms to extract physiological information(¶ 177, 188). Pantelopoulos teaches applying a Kalman filter and a recursive least squares filter to the pulse waveform signal (¶ 177-179).
Melker and Pantelopoulos are directed to methods for analyzing pulse wave signals to extract physiological information.
Thus, Melker and Pantelopoulos are directed to the same field of endeavor.
 It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Melker with Pantelopoulos. One would have been motivated to do so and had a reasonable expectation of success in doing so because Pantelopoulos teaches that an advantage of recursive algorithms and Kalman filters is that it provides a signal with no artifacts (see Pantelopoulos at ¶ 177) which is of relevance to Melker who is explicitly concerned with removing noise components from the signal in order to obtain a high fidelity AC component and a high fidelity DC component (see Melker at ¶ 233).
With regard to claim 2, see Melker at Figures 18A-18C. In Melker, the pulses are aligned.
With regard to claim 11, see Melker Figure 21.
With regard to claim 12, see Melker Figure 22.
With regard to claim 13, see Melker at ¶ 38.

35 USC 102 and 103 Rejection-Response to Arguments
Applicant’s arguments filed on 1 April 2022 have been considered. The Applicant asserts that “Melker fails to disclose a method or a system for modelling and extracting information from a plethysmography (PPG) signal, comprising a wearable device with a PPG sensor configured to obtain a PPG signal from the user, a processor, and a user interface; where the PPG sensor obtains a PPG signal from the user; where the processor models the obtained PPG signal as a long-term periodic component and a short-term periodic component (where the long-term periodic component comprises an envelope of the obtained PPG signal and the short-term periodic component comprises individual pulses of the obtained PPG signal, where modelling the long-term periodic component comprises fitting one or more spline functions to one or more maxima or one or more minima of individual pules in the PPG signal; and where modelling the short-term periodic component comprises separately modelling each pulse in the PPG signal using a recursive procedure whereby information about a previous pulse is used when fitting a subsequent pulse), and where the processor extracts information contained in the obtained PPG signal, based on a distribution of one or more fitted parameters of the modelled long-term and short-term periodic components, and where the processor summarizes the extracted information, and where the user interface provides the summarized information”.
It is respectfully submitted that this argument is not persuasive. The Applicant has not pointed out the differences between the teachings by Melker and the claimed invention. The Applicant’s argument is based on a conclusory statement that Melker fails to teach all the limitations of the claimed method and system without explaining what aspect or aspects of the claimed subject matter, including the newly added limitations, is not taught by Melker and without rebutting the Examiner’s interpretation of Melker’s teaching and the mapping of the instant claims to Melker’s disclosure. What Melker does not teach is that the modelling the short-term periodic component comprises separately modelling each pulse in the PPG signal using a recursive procedure whereby information about a previous pulse is used when fitting a subsequent pulse (as in claims 1 and 14). However, this limitation which was previously presented in now cancelled claim 6, is met by  Pantelopoulos. The Applicant herein has not provided any Specific arguments pertaining the combination of Melker and Pantelopoulos.  A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Conclusion
No Claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631     

                                                                                                                                                                                                   /Lori A. Clow/Primary Examiner, Art Unit 1631